Citation Nr: 9902766	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased rating for postoperative 
repair of the anterior cruciate ligament of the right knee, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left femur, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1977 to 
November 1980.  He also served in support of Operation Desert 
Shield/Storm from January 1991 to December 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes that the appellant, during his October 1997 
hearing at the RO, removed from appellate consideration the 
issue of service connection for headache episodes in 
connection with his claimed left ear tinnitus.  In that 
regard, he clarified that the issue on appeal was limited to 
the left ear tinnitus condition.  Accordingly, the scope of 
the Board's appellate review will be limited to the issue as 
noted on the title page of this decision.

The Board further notes that the issue of entitlement to an 
increased evaluation for postoperative repair of the anterior 
cruciate ligament of the right knee is the subject of the 
remand portion of the decision.


FINDINGS OF FACT

1.  Except for the claim of entitlement to an increased 
evaluation for postoperative repair of the anterior cruciate 
ligament of the right knee, all available, relevant evidence 
necessary for an equitable disposition of the appellants 
appeal has been obtained by the RO.

2.  On VA audiometric examination in November 1997, average 
pure tone air conduction threshold for the right ear was 27 
decibels, and 32 decibels for the left ear; speech 
recognition was evaluated as 96 percent correct in the right 
ear, and 92 percent for the left ear (level I).

3.  The appellants residuals of a gunshot wound of the left 
femur are currently manifested by limitation of motion of the 
hip on rotation, with subjective complaints of pain, 
particularly with increased activity, and is productive of 
moderate disability of the left hip.

4. There is no competent evidence of record of a nexus, or 
link, between the appellant's current left ear tinnitus and 
any incident of the appellant's military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for residuals of a gunshot wound 
of the left femur have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.56, 4.7, 4.71a, 
Diagnostic Code 5255 (1998). 

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.85, 4.87.  Diagnostic Code 6100 
(1998).

3.  The appellant's claim for service connection for tinnitus 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellants claims for 
increased evaluations for residuals of a gunshot wound of the 
left femur, and bilateral hearing loss are well grounded 
pursuant to 38 U.S.C.A. § 5107 in that the claims are 
plausible, that is, meritorious on their own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is predicated on VA and private medical records 
which document treatment for the claimed disabilities, and 
the appellants evidentiary assertions.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107.  The Board is satisfied that 
all relevant evidence relative to these claims is of record 
and that the statutory duty to assist as to these issues has 
been met.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Over a period of many years, a veterans disability claim may 
require reratings in accordance with the changes in laws, 
medical knowledge and his physical or mental condition.  It 
is thus essential, both in the examination and in the 
evaluation of a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant exposition of the remote clinical history and 
findings pertaining to the service-connected disabilities.


I.  Entitlement to an increased evaluation for 
residuals of a gunshot wound of the left femur.

A review of the service medical records reflects that in 
April 1979, the appellant sustained a gunshot wound to the 
left femur from .45 caliber pistol.  Medical reports disclose 
that the missile entered the anterior aspect of the left 
proximal thigh, approximately one inch, almost midline, 
distal to the inguinal ligament, and exited after penetrating 
the proximal femur.  It was noted that the complete missile 
exited from the inferior pole of the left buttock.  The 
appellant was hospitalized for treatment of his gunshot wound 
with fracture of the left proximal femur.  There was no major 
artery or nerve involvement associated with the injury.  
Debridement of the entrance and exit wounds was performed, 
but the appellant did not undergo surgical treatment for his 
gunshot wound.  

In June 1991, the Board granted an increased evaluation for 
the service-connected disability from zero percent to 10 
percent.  In a June 1991 rating decision, the RO implemented 
the Boards decision, assigning a 10 percent rating for 
residuals of the gunshot wound of the left femur under 
Diagnostic Code 5255.  This rating evaluation has remained in 
effect since that time.

The current evidence for consideration reflects that in 
November 1996, the appellant sought an increased evaluation 
for his service-connected disability.  Relative to his left 
femur condition, the appellant reported that he experienced 
tenderness, and shooting pain which caused him to limp.

During VA examination in January 1997, the appellant reported 
occasional aching in the upper left thigh.  He reported that 
he did not take any medication for his symptoms.  The 
examiner indicated that the appellant ambulated without a 
limp.  The examiner noted that the entrance and exit wounds 
on the front and back of the left thigh were so well healed 
that it was almost impossible to find them.  The adjacent 
joints, noted as the hip and knee, exhibited a full range of 
motion.  There was no evidence of loss of function.  There 
was also no evidence of motor sensory loss in the left leg.  
The patellar tendon reflex was noted to be normal.  In his 
assessment, the examiner noted that there did not appear to 
be any residual malfunction from the bullet wound in the 
proximal left femur.

A July 1997 private medical statement indicated that the 
appellant exhibited a limp associated with the left lower 
extremity, particularly after fatigue.  It was noted that the 
path of the bullet made a hole through the neck of the femur, 
which would include as part of the appellants disability 
picture, the intertrochanteric line and the area of the hip 
joint.  The physician noted that a fracture of the distal hip 
proximal femur area, in consideration of the appellants 
young age at the time of the injury, requires a 
considerable amount of energy and subsequently does 
considerable damage to the soft tissues in this area.  It 
was noted that the appellant continued to experience 
intermittent anterior thigh discomfort when he walked for 
moderate periods of time.  It was the physicians impression 
that most of the reported discomfort was being referred from 
the left hip area.  

During an October 1997 hearing, the appellant stated that he 
sustained tissue damage as a result of his gunshot wound.  In 
that regard, he noted that the bullet passed through the 
muscle and bone.  He indicated that he now suffers from 
arthritis associated with the hip.  He indicated that his 
symptoms included pain and stiffness in the thigh.  He noted 
that on occasion he walks with a limp.  The appellant also 
described a pinching sensation associated with the left femur 
disorder.  He stated that he experiences difficulty when 
ascending stairs.  Finally, the appellant indicated that his 
left femur symptoms increase in severity with increased 
activity, and are responsive to changes in the weather.

The appellant was afforded further VA examination in November 
1997.  The appellant reported subjective complaints of pain 
in the anterior portion of the inguinal ligament at the level 
of the hip joint.  It was noted that this pain increased in 
intensity with increased activity.  The appellant was noted 
to have some difficulty traversing stairways, particularly 
ascending.  It was noted that due to both his left femur and 
service-connected right knee condition, he experienced the 
sensation that he was wobbling from one side to another.  In 
addition, the appellant reported a sense of instability 
associated with the right knee and left hip joints.  He 
reported a recent increase in pain associated with the left 
hip region, noted just below the inguinal ligament.  He also 
described a pinching sensation, and feeling of weakness.

On physical examination, the appellant stood straight.  His 
pelvis was noted to be level.  The examiner observed that the 
appellant took most of his weight on his left leg when 
performing squats.  Leg lengths were evaluated as 41 inches 
on the right side, and 41 ¼ inches on the left side.  The 
examiner noted that there was a small scar, measuring less 
than ½ inch just under the crest of the ilium at mid point 
anteriorly, and a small nodule (undetermined) of the skin, 
which represented the exit wound of the missile.  The 
examiner noted that the entrance wound, a small indentation 
under the gluteal fold midline, was noted posteriorly but was 
barely noticeable.  Active hip motions were evaluated.  
Extension was evaluated as zero degree, bilaterally.  Flexion 
was evaluated as 120 degrees on the right side, and 100 
degrees on the left side.  Abduction was evaluated as 45 
degrees on the right side, and 60 degrees on the left side, 
but with slight pain.  Adduction was evaluated as 20 degrees 
bilaterally.  External rotation was evaluated as 60 degrees 
on the right side, and 70 degrees on the left side.  Internal 
rotation was evaluated as 15 degrees on the right side, and 
10 degrees on the left side, accompanied by pain at the level 
of the hip.  The diagnostic impression was gunshot wound 
through-and-through, left proximal thigh.

The appellant reiterated his contention that his left femur 
disability had increased in severity during a September 1998 
hearing.  He described constant symptoms of pain and 
stiffness, with episodes of a sharp stabbing pain.  He 
indicated that following prolonged periods of sitting or 
standing, his leg stiffens and causes him to limp.  He 
reported that he also limps whenever he experiences the 
stabbing sensation.  The appellant indicated that when he 
ascends stairs, he experiences instability of the leg as if 
the leg will give way.  He also noted that symptoms 
associated with his left femur condition are aggravated by 
his service-connected right knee disorder.  

A disability of the musculoskeletal system is evaluated 
primarily by the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  In evaluating a disability, consideration 
must be given to the history of the disability, including the 
effect of any treatment and the course of recovery.  
38 C.F.R. § 4.41.  A complete medical examination is 
essential to adequately evaluate a disability and assign a 
correct rating.  38 C.F.R. § 4.42.  In particular, an 
evaluation of the joints requires inquiry into limitation of 
motion, excess motion, weakness, fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy.  38 C.F.R. § 4.45.

In assessing the weight of the evidence, the Board is 
cognizant of the appellants subjective complaints of pain 
and functional impairment.  While the schedular criteria 
explicitly recognize that functional loss may be due to pain, 
the criteria also provide that subjective complaints of pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  A 
little used part may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, absent 
callosity or the like.  38 C.F.R. § 4.40.  In this regard, 
the Board concludes that the clinical evidence of record, 
particularly the most recent, is to be accorded greater 
probative weight as it is based on objective findings, such 
as x-ray studies, diagnostic tests, and a review of the 
history of the appellants condition.

The RO has assigned a 10 percent evaluation for residuals of 
a gunshot wound of the left femur in accordance with the 
criteria set forth in the VAs Schedule for Rating 
Disabilities, Diagnostic Code 5255.  38 C.F.R. Part 4.

Diagnostic Code 5255 provides for the evaluation of 
impairment of the femur.  Under this code, a 10 percent 
evaluation is warranted for malunion of the femur with slight 
knee or hip disability; a 20 percent evaluation is warranted 
when there is moderate knee or hip disability.  A 30 percent 
evaluation is warranted for malunion of the femur with marked 
knee or hip disability.  This code also provides for a 60 
percent evaluation for impairment of the femur where there is 
a fracture of the shaft or anatomical neck with nonunion, 
without loose motion, and weight bearing is preserved with 
the aid of a brace, or there is a fracture of the surgical 
neck of the femur with false joint.

The appellants residuals of a gunshot wound to the left leg 
are currently evaluated as 10 percent disabling and 
representative of impairment of the femur with slight knee or 
hip disability under 38 C.F.R. Part 4, Diagnostic Code 5255.  
During the pendency of this appeal, the VA issued new 
regulations for evaluating disability due to muscle injuries. 
62 Fed.Reg. 30235-30240 (1997), effective July 3, 1997.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves). A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged. Entitlement to a rating of severe 
grade is established when there is a history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile. Entitlement to a rating of severe grade, 
generally, is established when there is a history of compound 
comminuted fracture and definite muscle or tendon damage. 
However, the regulations recognize that there are locations, 
as in the wrist or over the tibia, where muscle damage might 
be minimal or damage to tendons might be repaired by suture; 
in such cases, the requirements for a severe rating are not 
necessarily met. 38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe. Separate 
evaluations are assigned for the various degrees of 
disability. Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation. 38 C.F.R. § 
4.56.

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound in service. A record of cardinal symptoms such as loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement 
and evidence of unemployability because of inability to keep 
up work requirements should be considered. Objective findings 
should include entrance and exit scars indicating a track of 
a missile through one or more muscle groups. Objective 
findings should also include indications on palpation of loss 
of deep fascia, moderate loss of muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of marked or moderately severe 
loss. 38 C.F.R. § 4.56(c).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound. Objective 
findings may include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation shows moderate or extensive loss of deep fasciae or 
muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. 38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. 
§ 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. 
§§ 4.55 and 4.72 were removed altogether.

Under the revised regulations, 38 C.F.R. § 4.56, governing 
the evaluation of muscle disabilities, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged. (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.

A moderately severe disability of muscles anticipates the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following: (i) 
Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as large. 62 Fed.Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

The evidence of record discloses that the appellant sustained 
a through-and-through gunshot wound of the left thigh with a 
resulting fracture of the proximal femur without major artery 
involvement.

As previously noted, the appellant has been assigned a 10 
percent rating under Diagnostic Code 5255.  In order to 
assign an increased evaluation for the appellants left femur 
disability, the appellant must demonstrate impairment of the 
femur with moderate disability of the knee or hip.

The Board has compared the previous version of 38 C.F.R. § 
4.56 with the new version published in 62 Fed.Reg. 30235-
30240 (1997).  Although the regulation has been rephrased, 
the elements to be considered in determining the degree of 
disability have not been change.  An examination of the new 
regulations indicates that no substantive changes were made 
to the rating criteria of Diagnostic Code 5255.

The normal range of hip abduction is from zero degree to 45 
degrees.  The normal range of hip flexion is from zero degree 
to 125 degrees.  38 C.F.R. § 4.71, Plate II (1998).

The appellant has described symptomatology indicative of 
greater than slight disability, particularly with regard to 
the impact of his chronic symptoms on daily activities.  The 
appellant contends, in essence, that his service-connected 
residuals from a gunshot wound to the left leg have increased 
in severity, warranting an increased evaluation.  He 
maintains that he experiences constant pain that is increased 
with activity, feelings of instability involving the hip, a 
pinching sensation that causes him to limp, and weakness in 
the hip area.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.

With respect to an increased evaluation pursuant to 
Diagnostic Code 5255, the Board notes that the evidence 
essentially reflects a history of unremitting chronic 
symptoms of pain involving the left thigh and hip.  These 
subjective complaints were supported by objective clinical 
findings documented on VA examination in November 1997.  In 
this regard, examination showed anterior thigh discomfort, 
with some limitation of motion of the left hip, particularly 
on internal rotation.  Notably, the appellant experienced 
pain at the hip level on movement.  Furthermore, on private 
examination in July 1997, the examiner identified the 
intertrochanteric line and the hip joint as comprising the 
pertinent area of disability of the left extremity.  It was 
the physicians opinion, in light of the reported subjective 
complaints and clinical findings, that the appellants 
symptomatology was referred from the left hip area, with 
resultant anterior thigh pain.  Conversely, on VA examination 
in January 1997, the appellant was noted to exhibit a full 
range of motion of the hip and knee.  The appellant was 
reported to be without residual impairment associated with 
the bullet wound.  The Board finds that, with resolution of 
reasonable doubt in favor of the appellant, the more recent 
medical evidence is consistent with a finding of moderate hip 
disability, and warrants a 20 percent evaluation under 
Diagnostic Code 5255.  See generally Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 7 Vet. App. 202, 
206 (1996) (discussing the Boards obligation to explain how 
pain on use was factored into its evaluation of the 
appellants disability); 38 C.F.R. §§ 4.40, 4.45.

The Board finds, however, that the appellants left femur 
disability is not manifested by symptoms that are 
characteristic of marked impairment.  In this respect, the 
appellant was noted to exhibit normal range of motion of the 
left hip, with some areas of decrease.  He was also reported 
to have some pain with movement.  Further, the severity of 
his discomfort is, apparently, commensurate with his level of 
activity.  In this respect, the appellant has reported that 
he works in an office setting, and will experience stiffness 
and an altered gait following prolonged periods of sitting.  
He also reported an increase in symptoms when ascending 
stairs.  Beyond these findings, the Board notes that 
examination did not reveal evidence of instability of the 
hip, or evidence of malunion or nonunion of the femur.  Thus, 
a rating in excess of 20 percent is not warranted.   

The Board further notes that in light of the referenced 
medical evidence, a 30 percent evaluation based upon 
moderately severe impairment is not warranted under 
Diagnostic Codes 5313 (injury to Muscle Group XIII, posterior 
thigh) or Diagnostic Code 5314 (Muscle Group XIV, anterior 
thigh).  As previously noted, the appellant sustained a 
through-and-through gunshot wound of the proximal femur.  
There was no major artery involvement.  There was no surgical 
treatment performed.  Recent VA examination revealed barely 
noticeable scarring.  The entrance wound was described as a 
very small indentation in the gluteal fold.  The exit wound 
was reported to be a very small scar of less ½ inch in 
measurement, located below the crest of the ilium.  The 
examiner noted that there was also a small nodule of the skin 
of indeterminate origin.  There was no evidence of loss of 
deep fascia, muscle substance, or normal firm resistance of 
the muscles.  While the appellant reported symptoms of 
fatigue pain, such symptomatology was associated with 
increased physical activity.  There were no objective 
findings of decreased strength and endurance on examination.  
Moreover, both VA and private examination in 1997 documented 
clinical findings of decreased motion with pain, but made no 
findings of residual muscular impairment in strength or 
integrity.  Accordingly, the Board finds that evidence of 
moderately severe disability has not been shown to warrant an 
increased evaluation under Diagnostic Codes 5313 or 5314.  
38 C.F.R. Part 4.

In reviewing the appellants appeal, the Board has considered 
the provisions of §§ 4.40 and 4.45 regarding functional loss 
due to pain, weakness, excess fatigability, and limitation of 
motion.  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the evidence does not reveal any such functional 
loss apart from the impairment contemplated by the schedular 
criteria for the 20 percent evaluation. 


II.  Entitlement to increased evaluation for 
bilateral hearing loss.

The appellant was granted service connection for bilateral 
hearing loss by rating action dated in August 1992, and 
assigned a noncompensable rating evaluation under Diagnostic 
Code 6100.  This rating evaluation has remained in effect 
since that time.

In November 1996, the appellant sought an increased 
evaluation for his service-connected disability.

A December 1996 private medical report indicated that the 
appellant was seen for evaluation of his hearing loss.  It 
was noted that he reported a history of noise exposure both 
prior to and during service.  The physician indicated that 
otologic examination was within normal limits.  Evaluation 
showed a high frequency sensorineural hearing loss isolated 
at 3000, 4000, and 6000 hertz levels.  There were no abnormal 
audiological parameters noted on examination.  The remainder 
of the examination was noted to be within normal limits.  In 
his assessment, the physician indicated that clinical 
findings demonstrated moderate to severe sensorineural 
hearing loss, noted to be most probably secondary to noise-
induced trauma.  

A January 1997 VA audiological examination report indicated 
that the appellant reported decreased auditory acuity.  On 
authorized audiological evaluation, pure 

tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
50
40
LEFT
0
0
5
60
60

The average pure tone threshold recorded for the right ear 
was 24 decibels, and 32 decibels for the left ear.  Speech 
recognition was evaluated as 100 percent for the right ear, 
and 98 percent for the left ear.  In his assessment, the 
examiner indicated that the appellant exhibited hearing that 
was within normal limits in the low to mid-frequencies, 
followed by a precipitous, moderate, high frequency 
sensorineural hearing loss with recovery to within normal 
range in the very highest frequencies examined.  It was noted 
that speech reception thresholds were in good agreement with 
the pure tone averages, and that speech discrimination scores 
were excellent bilaterally.  The examiner further noted that 
tympanometry was suggestive of normal middle ear function 
bilaterally.  The examiner indicated that audiometric results 
were consistent with noise-induced hearing loss, bilaterally.

During an October 1997 hearing, the appellant reported that 
he experienced difficulty with telephonic conversation, 
particularly when speaking with women or individuals with 
high-pitched voices.  He indicated that he often has to ask 
others to repeat themselves due to his impaired hearing.

The record discloses that the appellant underwent further VA 
audiological examination in November 1997.  During this 
evaluation, the appellant noted subjective complaints of 
continued difficulty understanding high-pitched voices, and 
telephonic conversations.  On authorized audiological 
evaluation, pure tone thresholds, in decibels, were recorded 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
50
50
LEFT
0
5
0
60
60

The average pure tone threshold recorded for the right ear 
was 27 decibels, and 32 decibels for the left ear.  The 
examiner indicated that audiometric test results showed 
hearing within normal limits at 500 hertz through 2000 hertz 
for both ears, with moderate sensorineural hearing loss of 
the right ear at 3000 hertz through 4000 hertz levels, and a 
moderately severe sensorineural hearing loss of the left ear 
at the 3000 hertz through 4000 hertz levels.  Speech 
recognition ability was noted to be excellent bilaterally.

During a September 1998 hearing, the appellant stated that he 
was able to hear conversational speech, but has difficulty 
understanding female voices.  He indicated that audiometric 
evaluation following his second period of service showed a 
significant decrease in hearing acuity. 

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1000 to 4000 hertz, 
according to findings on audiological examination.  For VA 
purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  
The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veterans entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The Schedule for Rating 
Disabilities establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  In addition, the evaluation 
derived from the schedule contemplate the proper allowance 
for improvement of hearing acuity by hearing aids.  38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Prinicipi, 3 Vet. 
App. 345, 349 (1992).

The reported findings during the most recent VA audiometric 
examination, in November 1997, reveal that the appellant had 
average pure tone air conduction threshold of 27 decibels in 
the right ear, and 32 decibels in the left ear.  The test 
summary indicated that the appellant demonstrated a bilateral 
high frequency sensorineural hearing loss.  The recorded 
audiometric test results from the appellants most recent 
examination translate into level I hearing loss for the right 
ear and level I hearing loss in the left ear.  Numeric 
designations I and I correspond to a noncompensable or zero 
percent rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, 
Table VII (1998). 

The Board has considered the statements by the appellant 
describing the symptoms of his bilateral hearing loss which 
are considered to be competent evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The current noncompensable evaluation under Code 6100 
contemplates some degree of hearing impairment which would 
include some degree of disability, or impairment of earning 
capacity, which would further include some interference with 
employment.  The percentages found in the Rating Schedule, 
however, are established by regulation. The current 
noncompensable evaluation does not indicate that the 
appellant has no impairment of earning capacity, or 
difficulty in employment; it means that, by regulation, the 
appellant's degree of impairment, or level of disability, is 
noncompensable.  To the extent that it is argued that this 
level of impairment should be compensable, it is sufficient 
to state that the compensable levels of impairment are 
established by regulation, and the Board, as well as the RO, 
is bound by the regulations.  See 38 C.F.R. § 19.5 (1998). 

Relative to each of the service-connected disabilities, 
consideration was given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
that the evidence discussed above does not suggest that the 
appellant's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
evaluations pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  In that regard, the appellant's disabilities 
have not required frequent periods of hospitalization, nor 
present marked interference with employment which is not 
already contemplated by the current rating evaluations. 


III.  Entitlement to Service Connection for Left 
Ear Tinnitus

In November 1996, the appellant sought service connection for 
disability, described as distinct trouble with high whining 
pitches in his left ear.  He indicated that this occurrence 
is constant in nature, and has resulted in several headache 
episodes each week.  

A December 1996 private medical report indicated that the 
appellant was seen for evaluation of his left ear tinnitus.  
It was noted that he reported a history of noise exposure 
both prior to and during service, with more recent complaints 
of an exacerbation of tinnitus of the left ear.  The examiner 
noted that the appellants reported tinnitus appeared to have 
no obvious etiology.  There was no diagnostic finding made 
relative to tinnitus on examination.

The appellant reported continued complaints of left ear 
tinnitus during VA audiometric examination in January 1997.  
The medical examination report indicated that he reported a 
constant ringing in his left ear.  He recalled that the pitch 
and intensity of this ringing changed approximately six 
months earlier.  There were no diagnostic findings made 
relative to tinnitus.  

The RO, in a May 1997 rating decision, denied service 
connection for tinnitus.  This determination was predicated 
upon the ROs finding that the claimed tinnitus condition was 
not shown to be related to his period of military service.  

The appellant offered testimony during an October 1997 
hearing concerning the onset and severity of his left ear 
tinnitus.  He stated that the condition in constant in 
nature, but varies in pitch.

The record reflects that during a November 1997 audiometric 
examination, the appellant reported a constant, high-pitched 
tonal tinnitus of each ear.  Relative to his tinnitus, the 
appellant indicated that the pitch and volume of the tone 
varied.  The examination report documented no diagnostic 
finding of tinnitus.

During a September 1998 hearing, the appellant recounted that 
he was exposed to acoustic trauma during service.  He 
indicated that his military occupational specialty was police 
officer.  He recalled that when on the gunfire range, he 
would shoot on his left side.  He reported that he performed 
range shooting twice yearly for a period in excess of 20 
years, while on active and reservists duty.  He continues to 
participate in gunfire range activity, but indicated that he 
utilizes ear protection.   He noted the onset of a ringing in 
his ear one to 1 ½ years earlier.  He indicated that this 
sound has persisted since that time.  He noted that the tone 
changes in pitch, but is constant.  The tone is more 
noticeable when he is lying down.  It was the appellants 
contention that his left ear tinnitus was related to his 
bilateral hearing loss.  In this context, he stated that 
medical personnel have advised that such a relationship was 
highly probable.    

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation. An allegation of a disorder is not sufficient 
to establish entitlement to service connection; the appellant 
must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible." See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim. See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. 
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. § 1110. Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

Based upon the foregoing, the Board acknowledges that the 
appellant has presented evidence that he now suffers from 
tinnitus.  However, despite his current tinnitus of the left 
ear, there is no competent medical evidence of record that 
establishes a nexus, or link, between any current tinnitus, 
and the appellant's period of military service.  The Board 
notes that even accepting as true the appellant's contentions 
that he developed tinnitus as a result of acoustic trauma to 
which he was exposed during service, and for which service 
connection has been granted for hearing loss, his claim still 
would not be well grounded.  The missing element in this case 
is competent medical evidence of a nexus, or link, between 
any current left ear tinnitus and an incident of the 
appellant's military service.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Although the appellant has stated that his current left ear 
tinnitus is related to service, the evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, without supporting medical 
evidence of a nexus between the appellant's current left ear 
tinnitus and service, the appellant's statement is 
insufficient to render his claim well grounded.  See 
Grottveit, 5 Vet. App. 91, 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well-
grounded under section 5107(a)); Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) (evidentiary assertions may not be 
accepted as true when the fact asserted is beyond the 
competence of the person making the assertion).  Thus, 
without competent medical evidence of a causal relationship 
between the claimed left tinnitus and any event of service, 
the appellant has not presented a well-grounded claim for 
service connection for left ear tinnitus.  Accordingly, his 
claim must be denied.


ORDER

An increased evaluation for bilateral hearing loss is denied.

A 20 percent evaluation for residuals of a gunshot wound of 
the left femur is granted, subject to the law and regulations 
governing the award of monetary benefits.

In the absence of evidence of a well grounded claim, service 
connection for tinnitus of the left ear is denied.


REMAND

The record discloses that the appellant sustained a twisting 
injury to his right knee during his second period of service.  
He was evaluated with a sprain.  Following his release from 
service, he consulted with a private physician for continued 
right knee symptoms.  Magnetic resonance imaging (MRI) 
studies revealed a torn anterior cruciate ligament for which 
the appellant underwent arthroscopic reconstruction and 
meniscectomy of the right knee in November 1995.

In a June 1996 rating decision, service connection for 
postoperative repair of the anterior cruciate ligament of the 
right knee was established.  This disability is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which contemplates slight impairment of 
the knee of the knee characterized by recurrent subluxation 
or lateral instability.

A preliminary review of the record discloses that a private 
medical statement, dated in July 1997, documented clinical 
findings on examination of atrophy of the right thigh, which 
the physician opined to be suggestive of continued chronic 
inflammation in the right knee secondary to arthritis.  It 
was also noted that arthritic changes were observed on 
diagnostic evaluation of the right knee prior to the 1995 
surgery.  There was no accompanying report documenting the 
reported radiographic findings of arthritis.  Moreover, the 
record reflects that findings of degenerative changes 
associated with the right knee were not documented on 
previous VA examination.

Further, the record reflects that the appellant was evaluated 
with repair of the anterior cruciate ligament of the right 
knee on VA examination in November 1997.  During this 
evaluation, the appellant also reported residual neurological 
complaints associated with the right knee surgical site.  In 
his assessment, the examiner noted findings of saphenous 
nerve innervation anesthesia in an area lateral to the 
patella.  It was noted that the appellant reported 
intermittent periods of decreased sensation to numbness 
associated with area.  The examiner noted that this 
symptomatology was typical of the type of injury the 
appellant sustained.

Following a preliminary review of the record, the Board is 
unable to discern on the basis of the record the extent of 
impairment associated with the right knee disorder.  Under 
the circumstances herein, the statutory duty to assist 
requires a resolution regarding the nature and extent of this 
disability.

In this regard, the Board further notes that the VA General 
Counsel in a precedent opinion, VAOPGCPREC 23-97, indicated 
that where a veteran has service connected arthritis of the 
knee and instability rated under diagnostic codes 5003 and 
5257 they may, under certain circumstances, be rated 
separately. However, this opinion makes clear that a separate 
rating must be based upon an additional disability, and that 
when a knee disability is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
DC 5261 in order to obtain a separate rating for arthritis. 

The United States Court of Veterans Appeals has held that the 
duty to assist includes the duty to obtain thorough and 
contemporaneous VA examinations. Where the record before the 
Board is inadequate to render a fully informed decision on an 
issue, a remand to the RO is required in order to fulfill the 
statutory duty to assist.  See Ardison v. Brown, 6 Vet. App. 
405 (1994); see also Hampton v. Gober, 10 Vet. App. 481 
(1997) (where the Court held that when duty to assist is 
triggered in an appropriate case, the duty to assist includes 
the duty to conduct a thorough and contemporaneous medical 
examination).

Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant and 
request that he provide the names and 
addresses of all medical providers who have 
treated him for his right knee disorders 
since July 1997.

2.  After securing the necessary releases, 
the RO should request any records of medical 
treatment which have not been associated with 
the appellant's claims file.  Any records 
secured by the RO must be included in the 
appellant's claims file. 

3.  Thereafter, the RO should schedule the 
appellant for a VA orthopedic examination to 
determine the nature and extent of his right 
knee disorder.  The appellant's claims file 
should be made available to the examiner, and 
the examiner is requested to review the 
claims file in conjunction with the 
examination.  All necessary tests and 
studies, to include x-rays and range of 
motion studies, or other specialized 
examination should be accomplished, and the 
results reported in detail.  Based upon a 
review of the claims file and the clinical 
findings noted on examination, the examiner 
is requested to provide definitive diagnoses 
for the appellant's right knee disorder.  The 
examiner is also requested to comment upon 
the following: (a) whether either disability 
is manifested by weakened movement, excess 
fatigability, incoordination, or pain on 
movement; and (b) whether pain related to 
either disability could significantly limit 
functional ability during flare-ups or when 
the affected part of the body is used 
repeatedly over a period of time.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  The examiner 
should also determine whether the appellant 
has arthritis of the right knee and the 
relationship, if any, to the appellant's 
service-connected right knee disorder.  A 
complete rationale should be given for all 
opinions and conclusions expressed. 

4. After completion of the above development, 
the RO should again adjudicate the 
appellant's claim for an increased evaluation 
for the right knee disorder.  In adjudicating 
this claim, the RO should consider the 
applicability all pertinent Diagnostic Codes 
in the VA's Schedule for Rating Disabilities 
in 38 C.F.R. Part 4, as well as the 
application of 38 C.F.R. 
§ 4.40 (1998) (regarding functional loss due 
to pain) and 38 C.F.R. § 4.45 (1998) 
(regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint).  See DeLuca v. Brown, 8 Vet. App 202, 
204-07 (1995).  The RO should also consider 
the provisions of VAOPGCPREC 23-97, if 
applicable.  If the action taken continues to 
be adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to obtain additional medical 
information and to accord due process of law. 

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.  No action is required of 
the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
